Citation Nr: 9935229	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the residuals of a 
retinal detachment repair of the right eye.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1987 to 
April 1995.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.


FINDINGS OF FACT

1.  The appellant suffered an injury to his right eye prior 
to entrance in to service.  

2.  There was no injury or damage to the appellant's right 
eye during service.

3.  The appellant's pre- existing right eye disability did 
not increase in severity during active duty service beyond 
the natural progress of the disorder.


CONCLUSION OF LAW

A right eye condition was not incurred in or aggravated by 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991), 38 C.F.R. §§ 3.303, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that his pre-existing right eye 
disability was aggravated during active duty service and that 
service connection is thus warranted.  He asserts, in 
essence, that his duties caused strain to his eyes which 
resulted in significant decrease in his vision.

The medical evidence of record includes private treatment 
records which indicate that in May 1981 (prior to entrance 
into active duty), the appellant sustained an injury to his 
right eye when he fell and struck his face against a table.  
The diagnosis was traumatic hypemia with iritis of the right 
eye, and small laceration, right lower eyelid.  

Service medical records include the appellant's enlistment 
examination report, dated in January 1987, which indicates 
that he reported that he "had lost a little site in [his] 
eye, [and that he] stay[ed] in [a] hospital for 4 days for 
eye drops."  The examiner noted a history of trauma to the 
right eye with recovery with conservative treatment.  He 
reportedly wore glasses since the injury, with the last 
prescription being in 1985.  Examination of the right eye 
showed distant vision in the right eye at 20/200, corrected 
to 20/30; near vision was 20/30.  A second eye examination 
conducted later in 1987 showed distant vision of 20/400 
corrected to 20/40; near vision was 20/20.

A report of an eye examination, dated in April 1987, 
indicates that the appellant's vision without correction was 
20/100 for the right eye.  It was corrected to 20/20 with a 
refraction of -2.75 -1.00 x 125.  A report of an eye 
examination, dated in August 1993, indicates that his visual 
acuity without correction was 20/400 for distant vision; at 
near, his uncorrected visual acuity was 20/100 in the right 
eye.  A refraction was performed in the right eye with no 
correction.  The diagnoses included hyperopia and amblyopia.   

The appellant's separation examination report, dated in 
February 1995, indicates that his uncorrected vision in the 
right eye was 20/400 for distant vision, and 20/200 for near 
vision.  No refraction was performed at this time.    

Post service medical evidence include a report of a VA 
examination, dated in May 1997, which indicates that the 
appellant's vision without correction was 20/400 for 
distance, and 20/200 for near vision.  His vision in the 
right eye with correction was 20/40 for distance vision, with 
a myopic and astigmatic refractive error.  His near vision 
was corrected to 20/20.  The diagnoses include status post 
retinal detachment repair of the right eye, stable; myopic 
astigmatism of the right eye, anisometropia; and mild 
increased cup-to-disc ratio of both eyes, which appeared 
fairly symmetric.  

A VA medical opinion, dated in August 1999, indicates that 
the physician had reviewed the entire medical evidence of 
record, accounting for the relevant evidence, and found that 
the appellant's right eye condition was a result of the 
original traumatic injury and surgery dating back to 1981; 
that the appellant's visual acuity had not changed in 
service; and that some changes in the right macular region 
observed on VA examination in May 1997 were most likely 
consistent with some deterioration over the years as the 
result of the previous trauma and retinal detachment surgery.  
The physician then concluded that he did not see any evidence 
that there was any damage to the right eye as a result of the 
appellant's years in the service.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A pre-
existing injury or disease will be considered to have been 
aggravated in service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Having considered the evidence of record in its entirety, the 
Board finds that service connection for a right eye condition 
is not warranted.  As mentioned above, the Board initially 
notes that the claim is well-grounded as the service medical 
records show that during service, there was some apparent 
decrease in the appellant's visual acuity in the right eye 
(which was apparently due to the pre-service injury, as 
opposed to a congenital condition).  However, the Board finds 
that the August 1999 VA opinion provides clear and 
unmistakable evidence that the appellant's current eye 
condition is in fact due to his pre-existing eye injury; that 
there was no damage, and therefore, no increase in 
disability, to his right eye in service; and that any changes 
in the right macular region of the eye over the years was due 
to the natural progress of the pre-existing trauma and 
retinal detachment surgery.  Accordingly, the claim is 
denied.  


ORDER

Entitlement to service connection for a right eye condition 
is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

